UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 96-1390



ROBERT ALLAN SHAFFER; CHARLOTTE SHAFFER,

                                           Plaintiffs - Appellants,

         versus


MATCO TOOLS CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-95-
1013-MJG)


Submitted:   July 24, 1997                  Decided:   July 31, 1997


Before HAMILTON, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donna J. Wolfe, MCHENRY & MITCHELL, Little Rock, Arkansas, for
Appellants. James D. Mathias, Richard J. Ufford, PIPER & MARBURY
L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      This case involves claims by Appellants Robert Allan Shaffer

and   Charlotte   Shaffer   that   Appellee   Matco   Tools   Corporation

("Matco") engaged in fraudulent misrepresentation and other mis-

conduct concerning a distribution agreement between Robert Shaffer

and Matco. As discussed in the district court's well reasoned opin-
ion, it is clear from the record that the statute of limitations

for this action began to run, at the latest, when Robert Shaffer

resigned his distributorship in January 1992. Appellants filed this

action in February 1995, clearly beyond the three-year statute of
limitations. Md. Code Ann. Cts. &       Jud. Proc. § 5-101 (1995). We

therefore affirm the district court's order granting summary judg-

ment for Appellee. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                AFFIRMED




                                    2